Title: General Orders, 4 September 1778
From: Washington, George
To: 


          
            Head-Quarters White Plains Friday Septr 4th 1778.
            ParoleC. Signs
            
          
          At a General Court Martial of the Line of which Coll Hazen was President—Captain
            Norwood of the 4th Maryland Regiment appeared before the Court charg’d
            with—1st—Publickly declaring and implying that he did not regard the Censure of the
            Commander in Chief, because the Facts set forth on his trial, to Him, were
            mis-stated—2ndly—With Conduct unbecoming an Officer and Gentleman in suggesting
            publickly that the Facts were mis-represented; which has an implied tendency to reflect
            on His Excellency, on the Court Martial, on General Smallwood or on the whole.
          3rdly—With declaring that General Smallwood has been guilty of partiality in his
            Case—That the General was no Gentleman and that he would make it his business to declare
            publickly [“]that General Smallwood was a partial Man and no Gentleman”—plead not guilty
            of the first and second charges—Captain Norwood requested the Court not to proceed on an
            examination of the third charge exhibited against him unless he was permitted to lay
            before them those facts which had occasioned the Expressions he had used relative to the
            Character of General Smallwood in this Case—he said he could justify them.
          As such an Enquiry would lead to the trial of General Smallwood, which the Court do not
            think themselves authorized to enter on—and as passing sentence on Captain Norwood for
            Expressions he has made use of without hearing his reasons for those Expressions might
            do injustice to that Gentleman; The Court are unanimously of Opinion that they cannot
            with Propriety, enter into an Enquiry of said charge exhibited against Captain
            Norwood.
          At the particular request of General Smallwood the Court deferred hearing the Witnesses
            on the 1st & 2nd charges exhibited against Captain Norwood ’till they should be
            empowered to try him for the 3rd likewise—The Court adjour[n]s ’till tomorrow 9
            oClock.
          
            Moses Hazen Colonel President. Head Quarters August 22nd 1778.
          
          
          
            Sirs—I have read and considered the proceedings of the Court Martial in the Case of
              Captain Norwood.
            If our military constitution does not authorise the Court to investigate the 3rd
              charge exhibited against him, and to determine upon the same, and on the defence he
              offers, no Power can be derived from Me for the purpose—However I am of opinion that
              they have a Jurisdiction in the Case, and that tho’ a trial before such a Court, may
              in it’s consequences and operation bring in question the Character of a General
              Officer, yet that this Circumstance will not supercede their power of Enquiry as to
              the matters in charge, as they are not to pass sentence against the General
              Officer.
            This I deliver as mere matter of opinion and without the least design or wish to
              influence the Court to proceed in the Case of Captain Norwood, if their sentiments are
              still the same respecting the Incompetency of their Power. I am Sir your most obedient
              Servant
          
          
            Geo. Washington Coll Moses Hazen President of the Court Martial now
              sitting— Saturday August 22nd 1778
          
          
            The Court of which Coll Hazen is President met after intermediate
              Adjournments.
            A letter from His Excellency General Washington to the President respecting a former
              determination of the Court Martial, that they could not with Propriety enter into an
              investigation of the third Article in charge exhibited by General Smallwood against
              Captain Norwood, was laid before the Court.
            They reconsidered their former decision & still remained of Opinion that it
              was founded on Military Principles & that they could not depart from it.
            Captain Norwood observed to the Court that he had been arraigned before them, that he
              had plead to that part of his charge which they tho’t themselves competent to proceed
              on and that he now insisted on being tried on those Articles of the Charge exhibited
              against him, to which he had already plead.
            The Court were of opinion that as Captain Norwood had plead to his charge, he had a
              right to insist on his trial and determined that they would proceed to an
              Investigation of the two first Articles of the Charge exhibited against Captn
              Norwood—The Court adjourns ’till Monday morning next 9 ôClock.
            The Court having met on Monday the 24th adjourn’d ’till the day following and then
              proceeded to an investigation of the two first Charges exhibited against Captain
              Norwood as before recited.
            General Smallwood made an objection to the Court’s proceeding on the two first
              Articles of the charge exhibited against Captain Norwood, unless they would include
              the whole of the charge, in which Case he was willing to give Captain Norwood the
              fullest Power of justifying those Expressions with which he was charged. The Court
              after considering the objection made by General Smallwood to their proceeding farther
              in the Case of Captain Norwood, were of opinion that it was inadmissible, since
              stoping their proceedings in consequence of this objection, would be supposing they
              had no right to continue them and consequently that any officer who has arrested
              another possesses the power of  preventing the Supreme Military
              Court in the American Army from examining into the Merits of the Charge—The Court then
              proceeded to hear the Witnesses on the two first Charges and came to the following
              determination.
            The Court having considered the Charges and the Evidence are of Opinion that Captain
              Norwood did say that he did not regard, or did not mind the Censure of the Commander
              in Chief, because the Facts stated to Him on his (Captain Norwood’s) trial were
              mis-represented, and are farther of opinion that this Expression had a tendency (tho’
              Captain Norwood could not mean it) to reflect on His Excellency as well as on General
              Smallwood—The Court find Captain Norwood guilty of breaches of the 5th Article of 18th
              Section and of the 2nd Article of 2nd Section of the Articles of War & do
              sentence him to be reprimanded in general Orders.
            The Court acquit Captain Norwood of unofficer- and ungentleman-like behaviour and of
              reflecting on the Court-Martial.
            Moses Hazen President.
            The Commander in Chief finds himself under the disagreeable necessity of disapproving
              the proceedings of the Court because they have not tried all the charges exhibited
              before them—On each Fact agreeable to Precedent and common usage they ought to have
              given either a sentence of Acquittal or Condemnation; To this end their power
              & Jurisdiction seem to have been fully competent. The third Charge from it’s
              very nature implied a right of Justification in the prisoner and could not be
              discriminated in Point of reason from either of the preceding ones or any other—The
              matter in question between the Parties in this instance was the Character and conduct
              of one of them—the Prisoner by the strongest Implication acknowledges he had made the
              charge as stated and if permitted would justify it.
            General Smallwood on the other hand consented and declared himself willing that he
              should have the fullest Power of doing it—This circumstance supposing there had been
              room for doubt before respecting the Court’s authority to try the matter was
              sufficient to remove every objection—Captain Norwood still remains in Arrest and is to
              be tried on the several charges exhibited against him.
            At the same Court Joseph Askins a soldier of the 5th Pennsylvania Regiment was tried
              for desertion twice—2ndly for making his escape from a Guard and endeavoring to desert
              to the Enemy found guilty of the charges exhibited against him & sentenced to
              receive one hundred lashes.
            Also Peter Wood of the 1st New-York Regiment was tried for Robbery and
              Desertion—acquitted of the charge of Robbery but found guilty of desertion &
              sentenced to receive one hundred lashes. The
              Commander in Chief approves the sentences and orders them to be put in Execution
              tomorrow morning at the head of the Regiments to which said Askins and Wood
              belong.
          
         